DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/15/2022 has been entered.
 
Status of Claims
Claims 1-8, 11, and 16-30 are pending. Claims 24-30 are new. Claims 9-10 and 12-15 are canceled. Claims 6, 8, and 19 remain withdrawn. Claims 1-5, 7, 11, 16-18, and 20-30 are examined on the merits.

Response to Amendments
Because applicant has canceled claim 15, the 35 USC 112(a) and 112(b) rejections against claim 15 are withdrawn.

Response to Arguments
Applicant's arguments filed 4/15/2022 (“remarks”) have been fully considered but they are not persuasive, for reasons below.
Applicant asserts that the prior art of record fails to teach certain limitations of the claims as amended (see remarks at 18-19). Because those limitations are introduced through amendment, they are addressed in the art rejection below.
In response to applicant's arguments against the references individually—especially against the NODERA reference (see remarks at 19-21)—one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413 (CCPA 1981); In re Merck & Co., 800 F.2d 1091 (Fed. Cir. 1986).
Applicant asserts that because NODERA’s nozzle 9 is not arranged between two nozzles supplying the cleaning gas, one skilled in the art could not have effectively removed the deposit adhered to an inner wall of nozzle 9 as in the claimed invention of amended claim 1 (see remarks at 19). This argument is not persuasive. As explained in the 12/16/2021 Final Action, NODERA already teaches a nozzle (nozzle 8) positioned between the two nozzles supplying the cleaning gas, and although nozzle 9 is not positioned between those two nozzles supplying the cleaning gas, it would’ve been obvious to rearrange nozzle 9 (see para. 35-37). In fact, NODERA already teaches allowing the cleaning gas to flow into both nozzle 8 and nozzle 9 (see Final Action at para. 23); this means that rearranging nozzle 9 to a position between the two nozzles supplying the cleaning gas would still yield the predictable results of cleaning nozzle 9.
Applicant asserts that NODERA’s nozzle 10 is so short that it cannot be arranged along an outer periphery of the wafer arrangement region, and so there’s no reasonable expectation of cleaning nozzle 9 by rearranging nozzle 9 with respect to nozzles 10a, 10b, and 10c (see remarks at 20-21). This argument is not persuasive because it’s addressed to a position not taken in the art rejection. As explained in the 12/16/2021 Final Action, it would’ve been obvious to modify KAMEDA to incorporate a third nozzle that does not supply the cleaning gases, which would be NODERA’s nozzle 8 or nozzle 9 (see para. 23-24); and to the extent that the third nozzle also supplies a gas capable of depositing a film alone when processing the substrate, the art rejection relied on NODERA’s nozzle 9 (see para. 36-37). Thus, the art rejection as provided in the Final Action did not rely on incorporating NODERA’s nozzle 10.

Examiner’s Comment
When referring to “supply parts” (e.g., nozzles) in the claims, the claim language is confusing and difficult to read. The claims use a variety of different phrases to refer to the same three nozzles. As an example, when referring to nozzle 249b (see fig. 2 of the present application), the claims recite:
“a supply part, which does not supply the cleaning gas and the additive gas, among the at least three supply parts” (see claim 1);
“the supply part, which supplies a gas capable of depositing a film alone into the process container when processing the substrate without supplying the cleaning gas and the additive gas” (see claim 1).
As another example, when referring to nozzle 249a and nozzle 249c (see fig. 2 of the present application), the claims recite:
“any two supply parts among at least three supply parts” (see claim 1);
“two of the supply parts that supply the cleaning gas and the additive gas” (see claim 1);
“the supply part for supplying the cleaning gas in (b)” (see claims 2, 4);
“the supply part for supplying the cleaning gas in (a)” (see claims 2, 4, 5);
“the supply part for supplying the additive gas in (b)” (see claims 3, 4,);
“the supply part for supplying the additive gas in (a)” (see claims 3, 4, 5).
Thus, it’s recommended that the claims use simple language—for example, “first supply part,” “second supply part,” “third supply part,” etc.—and use consistent language when referring to the same element.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5, 7, 11, 16-18, and 20-30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “a region where a substrate is placed is included” at line 2 and “after processing the substrate that is placed in the region” at line 7-8. It’s unclear if the substrate is still inside the process container when performing the claimed cleaning method, because the phrase “the substrate . . . is placed” uses present tense. According to the specification, the substrate is unloaded before the cleaning process (see para. 0062-63). Thus, for examination purpose, it’s interpreted that the substrate is not inside the process container during the claimed cleaning method.
This rejection also applies to Claim 20 (see pg. 10 line 3-4, line 9-10).
Claim 1 recites “the corresponding supply part” at pg. 3 line 8. It’s unclear which supply part, out of “the at least three supply parts,” is being referred to. Clarification is requested.
This rejection also applies to Claim 18 (see pg. 7 line 18); Claim 20 (see pg. 11 line 18); Claim 28 (see pg. 14 line 2-3, line 6-7).
Claim 1 recites “the cleaning gas and the additive gas, which are supplied into the process container, are allowed to enter into a supply part, which does not supply the cleaning gas and the additive gas, among the at least three supply parts, from a plurality of gas injection holes of the corresponding supply part” at pg. 3 line 4 to 8. There are three nouns (“cleaning gas,” “additive gas,” “supply part”) and three verbs (“supplied”; “allowed to enter”; “does not supply”) placed before the clause “from a plurality of gas injection holes of the corresponding supply part.” First, it’s unclear which supply part—there are at least three—is “the corresponding supply part.” Second, it’s unclear if the claim language means to say: the gases are supplied into the process container from the gas injection holes; the gases are allowed to enter into a supply part from the gas injection holes; or the supply part does not supply the gases from the gas injection holes. Clarification is requested.
This rejection also applies to Claim 18 (see pg. 7 line 14-18); Claim 20 (see pg. 11 line 14-18); Claim 28 (see pg. 14 line 2-3, line 4-7).
Claim 1 recites “the plurality of gas injection holes of the supply part” at pg. 3 line 13. It’s unclear which supply part, out of the “at least three supply parts,” is being referred to. Also, there is insufficient antecedent basis for this limitation in the claim because claim 1 earlier recites “a plurality of gas injection holes of the corresponding supply part.”
This rejection also applies to Claim 18 (see pg. 8 line 2); Claim 20 (see pg. 12 line 2).
Claim 1 recites “ . . . the supply part, which supplies a gas capable of depositing a film alone into the process container when processing the substrate without supplying the cleaning gas and the additive gas . . . ” at pg. 3 line 13-16. First, it’s unclear if this is the same as or different from “the supply part, which does not supply the cleaning gas and the additive gas” recited at pg. 3 line 6-7. Second, the timing of “without supplying the cleaning gas and the additive gas” is unclear: i.e., whether “without supplying the cleaning gas and the additive gas” refers to when processing the substrate or when performing the claimed cleaning method. Clarification is requested.
This rejection also applies to Claim 18 (see pg. 8 line 2-5); Claim 20 (see pg. 12 line 2-5).
Claim 1 recites “two of the supply parts that supply the cleaning gas and the additive gas” at pg. 3 line 16-17. It’s unclear if this is referring back to “any two supply parts among at least three supply parts” for step (a) (recited on pg. 2 line 6-7) or referring back to “any two supply parts among at least three supply parts” for step (b) (recited on pg. 2 line 10-11). To the extent that the “any two supply parts” for step (a) is not the same as the “any two supply parts” for step (b), then it’s unclear whether the phrase “two of the supply parts that supply the cleaning gas and the additive gas” means two of two supply parts, two of three supply parts, or two of four supply parts. Clarification is requested.
This rejection also applies to Claim 18 (see pg. 8 line 5-6); Claim 20 (see pg. 12 line 5-6).
The remaining claims are rejected because they depend on a claim rejected under 112(b) herein.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5, 7, 16-18, and 20-29 are rejected under 35 U.S.C. 103 as being unpatentable over KAMEDA (US PGPUB 20150232986), in view of NODERA (US PGPUB 20090124083).
Regarding claim 1, KAMEDA teaches a method of cleaning a member (cleaning reaction tube and nozzles, para. 0085-86, fig. 5A-5C) in a process container (inside process chamber 201, para. 0086), in which a region where a substrate is placed is included (wafers 200 are placed in the central region of process chamber 201, see fig. 1-2).
KAMEDA teaches cleaning the member by performing a cycle (cleaning process, para. 0085-86) multiple times (repeating cleaning step 1, para. 0115-16; each cycle may comprise two instances of cleaning step 1), the cycle comprising:
(a) (first instance of cleaning step 1) separately (from different nozzles, para. 0090) supplying a cleaning gas (supplying F2 gas, para. 0090) and an additive gas (supplying NO gas, para. 0090) that reacts with the cleaning gas (F2 and NO react, para. 0092), respectively, from any two supply parts (from nozzles 249a and 249b, para. 0090) into the process container (into process chamber 201, para. 0090) after processing the substrate that is placed in the region (after performing film forming process, para. 0085; as explained above, wafers 200 are placed in the central region of process chamber 201);
(b) (second instance of cleaning step 1) separately (from different nozzles) supplying the cleaning gas (supplying F2 gas) and the additive gas (supplying NO gas), respectively, from any two supply parts (from nozzles 249a and 249b) into the process container (into process chamber 201).
KAMEDA teaches the cleaning gas and the additive gas (F2 gas and NO gas) are supplied into the processing container (process chamber 201) from a plurality of gas injection holes of the corresponding supply part (nozzle 249a has a plurality of gas supply holes 250a, nozzle 249b has a plurality of gas supply holes 250b, see fig. 1, para. 0018). KAMEDA teaches the two supply parts that supply the cleaning gas and the additive gas (nozzles 249a and 249b, as explained above) are arranged along an outer peripheral portion of the region (see fig. 1-2, arranged along an outer peripheral portion of the central region where the wafers 200 are placed).
KAMEDA does not explicitly teach that the F2 gas is supplied through different nozzles in the first and second instances of cleaning step 1, and the NO gas is supplied through different nozzles in the first and second instances of cleaning step 1.
But before the effective filing date of the claimed invention, it would’ve been obvious to a person having ordinary skill in the art to modify KAMEDA to use different nozzles to supply the F2 gas in the first and second instances of cleaning step 1 and use different nozzles to supply the NO gas in the first and second instances of cleaning step 1, with reasonable expectation of cleaning the interiors of the process chamber. That’s because KAMEDA explicitly teaches modifying and combining embodiments (para. 0175, 0186, 0191, 0239), and KAMEDA already teaches using different nozzles to supply F2 gas in cleaning step 1 and cleaning step 3, and using different nozzles to supply NO gas in cleaning step 1 and cleaning step 3 (see para. 0090, 0122). Applying this process of alternating nozzles to repetitions of cleaning step 1 would fall within the scope of KAMEDA’s teachings. Also, it would not change the functions of the nozzles or the gases, and the modification would have yielded nothing more than predictable results to one of ordinary skill in the art. See KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 415-421 (2007); MPEP §§ 2143, A. and 2143.02. 
In the resulting modification, in the second instance of cleaning step 1, F2 gas can be supplied from nozzle 249b and NO gas can be supplied from nozzle 249a.
KAMEDA also does not explicitly teach: 
“among at least three supply parts”;
“wherein in at least one selected from the group of (a) and (b), the cleaning gas and the additive gas . . . are allowed to enter into a supply part, which does not supply the cleaning gas and the additive gas, among the at least three supply parts . . . ”;
 “wherein the plurality of gas injection holes of the supply part, which supplies a gas capable of depositing a film alone into the process container when processing the substrate without supplying the cleaning gas and the additive gas, is arranged to be interposed between a plurality of gas injection holes of two of the supply parts that supply the cleaning gas and the additive gas along an outer peripheral portion of the region.”
NODERA teaches using gases to clean deposits inside a nozzle (abstract), just like the present application; thus NODERA is analogous. NODERA teaches supplying cleaning gases (e.g., F2 gas and HF gas, para. 0034) from two different supply parts (nozzle 10a and nozzle 10b, para. 0034) among at least three nozzles (e.g., among nozzles 8, 9, 10a, 10b, 10c, see fig. 2, para. 0034). NODERA teaches the cleaning gases are allowed to enter into a third supply part (cleaning gases flow into nozzle 9, para. 0079; cleaning gases can also flow into other nozzles as well, such as nozzle 8, para. 0090), which does not supply the cleaning gases (nozzle 8 and nozzle 9 supply N2 gas, para. 0077, 0079). NODERA teaches the third supply part (e.g., nozzle 9) has a plurality of gas injection holes (see fig. 1, para. 0035) and supplies a gas capable of depositing a film alone into the process container when processing the substrate without supplying the cleaning gas and the additive gas (see para. 0034, 0040, 0061, 0065, nozzle 9 supplies DCS gas during the film formation process). NODERA teaches the third supply part (e.g., nozzle 9) is arranged along an outer peripheral portion of the region where a substrate is placed (see fig. 1-2, nozzle 9 is arranged along an outer peripheral portion of the central region where wafers W are placed).
Before the effective filing date of the claimed invention, it would’ve been obvious to a person having ordinary skill in the art to modify KAMEDA to incorporate a third nozzle (e.g., nozzle 9)—wherein the third nozzle does not supply the cleaning gas and the additive gas; the third nozzle supplies a gas capable of depositing a film alone into the process container when processing the substrate without supplying the cleaning gas and the additive gas; the third nozzle has a plurality of gas injection holes; the third nozzle is arranged along an outer peripheral portion of the region where a substrate is placed—and incorporate allowing the cleaning gas and the additive gas to enter into the third nozzle, with reasonable expectation of cleaning deposits, for several reasons. 
First, duplication of parts (e.g., nozzles) is considered obvious, MPEP § 2144.04.VI.B., and KAMEDA already teaches a plurality of nozzles. Moreover, it’s well known to have at least three nozzles in a processing container (see NODERA). A third nozzle (e.g., nozzle 9), as incorporated into KAMEDA, would yield the predictable result of supplying gas into the process container.
Second, a person having ordinary skill in the art would understand that, because the third nozzle does not supply the cleaning gases, it may still have deposits that require cleaning; flowing cleaning gases into the third nozzle would help clean that nozzle (see NODERA). Thus, a person having ordinary skill in the art would’ve been motivated to flowing cleaning gases into the third nozzle.
Third, it’s well known in the art to have at least three gas nozzles in a processing container and to allow cleaning gases to flow into a third nozzle (see NODERA). It’s also well known in the art that the third nozzle does not supply the cleaning gas and the additive gas; the third nozzle supplies a gas capable of depositing a film alone into the process container when processing the substrate without supplying the cleaning gas and the additive gas; the third nozzle has a plurality of gas injection holes; the third nozzle is arranged along an outer peripheral portion of the region where a substrate is placed (see NODERA). All the claimed elements were known in the prior art, and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art. See KSR, 550 U.S. at 415-421; MPEP §§ 2143, A. and 2143.02.
In the resulting combination of KAMEDA and NODERA, the third supply part (e.g., nozzle 9) would be arranged between the two supply parts that supply the cleaning gas and the additive gas (between nozzle 249a and nozzle 249b, see KAMEDA at fig. 2). Because each nozzle is arranged along an outer peripheral portion of the region where the substrate is placed (as explained above), and because each nozzle has a plurality of gas injection holes (as explained above), the gas injection holes of the third nozzle would also be arranged to be interposed between a plurality of gas injection holes of the two supply parts that supply the cleaning gas and the additive gas. Moreover, during (a) and (b), during which the cleaning gas and the additive gas (F2 gas and NO gas) are suppled into the process container, the gases would be allowed to enter into the third supply part.
Regarding claim 2, the combination of KAMEDA and NODERA teaches the method of claim 1. As explained above, the supply part (e.g., nozzle 249b) for supplying the cleaning gas (F2 gas) in (b) (second instance of cleaning step 1) is different from the supply part (e.g., nozzle 249a) for supplying the cleaning gas (F2 gas) in (a) (first instance of cleaning step 1).
Regarding claim 3, the combination of KAMEDA and NODERA teaches the method of claim 1. As explained above, the supply part (e.g., nozzle 249a) for supplying the additive gas (NO gas) in (b) (second instance of cleaning step 1) is different from the supply part (e.g., nozzle 249b) for supplying the additive gas (NO gas) in (a) (first instance cleaning step 1).
Regarding claim 4, the combination of KAMEDA and NODERA teaches the method of claim 1. As explained above, the supply part for supplying the cleaning gas (e.g., nozzle 249b for F2 gas) and the supply part for supplying the additive gas (e.g., nozzle 249a for NO gas) in (b) (second instance of cleaning step 1) are different from the supply part for supplying the cleaning gas (e.g., nozzle 249a for F2 gas) and the supply part for supplying the additive gas (e.g., nozzle 249b for NO gas) in (a) (first instance of cleaning step 1), respectively.
Regarding claim 5, the combination of KAMEDA and NODERA teaches the method of claim 1. As explained above, in (b) (second instance of cleaning step 1), the cleaning gas (F2 gas) is supplied from the supply part (e.g., nozzle 249b) for supplying the additive gas (NO gas) in (a) (first instance of cleaning step 1), and the additive gas (NO gas) is supplied from the supply part (e.g., nozzle 249a) for supplying the cleaning gas (F2 gas) in (a) (first instance of cleaning step 1).
Regarding claim 7, the combination of KAMEDA and NODERA teaches the method of claim 1. The combination teaches wherein the cycle is performed the multiple times (as explained above) while performing a purge (gases are exhausted after cleaning step 1, see KAMEDA at para. 0093, 0095, 0115-16) in the process container (process chamber 201) between (a) (first instance of cleaning step 1) and (b) (second instance of cleaning step 1).
Regarding claim 16, the combination of KAMEDA and NODERA teaches the method of claim 1. 
KAMEDA teaches wherein (a) (first instance of cleaning step 1) and (b) (second instance of cleaning step 1) includes:
(c) supplying the cleaning gas and the additive gas (supplying F2 gas and NO gas, para. 0115) into the process container (process chamber 201) without exhausting an interior of the process container (para. 0115, sealing the gases inside process chamber 201; para. 0118, preventing the gases from being discharged from process chamber 201);
(d) stopping the supply of the cleaning gas and the additive gas into the process container (adjusting process chamber’s internal pressure by closing valves 243c and 243d, para. 0114, 0117, which would stop the supply of F2 gas and NO gas into the chamber, see para. 0025) and maintaining a state (maintaining a state, para. 0116) where the cleaning gas and the additive gas are confined in the process container (the gases are sealed inside process chamber 201, para. 0116) without exhausting the interior of the process container (as explained above); and
(e) exhausting the interior of the process container (exhausting the interior of process chamber 201, para. 0116).
As explained above, KAMEDA teaches wherein (a) (first instance of cleaning step 1) and (b) (second instance of cleaning step 1) in one cycle (corresponding to “cycle A”) include (c), (d), and (e).
KAMEDA teaches wherein (a) (first instance of cleaning step 1) and (b) (second instance of cleaning step 1) in another cycle (corresponding to “cycle B”) include: (f) supplying the cleaning gas and the additive gas (F2 gas and NO gas) into the process container (process chamber 201) in a state where the interior of the process container is exhausted (para. 0093, 0114).
The combination does not explicitly teach the cycle includes both cycle A and cycle B. Before the effective filing date of the claimed invention, it would’ve been obvious to a person having ordinary skill in the art to further modify the combination of KAMEDA and NODERA to combine cycle A and cycle B, with reasonable expectation of cleaning the interior of a process chamber, for several reasons. First, KAMEDA explicitly teaches modifying and combining embodiments (para. 0175, 0186, 0191, 0239); combining cycle A and cycle B would fall within the scope of KAMEDA’s teachings. Second, as KAMEDA explains, each cycle has its distinct benefits. By sealing the F2 gas and NO gas inside process chamber 201, Cycle A allows the gases sufficient time to react, which in turn increases cleaning efficiency and decreases cost (para. 0118). By supplying the gases in a state where the process container’s interior is exhausted, Cycle B allows the gases to circulate better and allows the process container’s pressure to vary, which increases removal efficiency (para. 0114). Given the benefits of each Cycle, a person having ordinary skill in the art would’ve been motivated to combine them.
Regarding claim 17, the combination of KAMEDA and NODERA teaches the method of claim 16. The combination does not explicitly teach: wherein the cycle A is performed before the cycle B. But before the effective filing date of the claimed invention, it would’ve been obvious to a person having ordinary skill in the art to further modify the combination of KAMEDA and NODERA so that Cycle A is performed before Cycle B, with reasonable expectation of cleaning the interiors of a process chamber, for several reasons. First, rearrangement of parts is considered obvious. MPEP § 2144.04.VI.C. Second, as explained above, Cycle A increases cleaning efficiency (for example, F2 gas and NO gas have sufficient time to react to generate FNO gas, para. 0118, which promotes the etching of deposits, para. 0093), whereas Cycle B increases removal efficiency (para. 0114, causing cracking or peeling of deposits). Thus, a person having ordinary skill in the art would’ve been motivated to perform cycle A first (so that enough FNO gas is generated to promote etching of deposits), and perform cycle B second (so that deposits are better peeled and removed).
Regarding claim 18, KAMEDA teaches a method of manufacturing a semiconductor device (para. 0002, 0045). KAMEDA’s method comprises: processing a substrate (forming a film on a substrate, para. 0006, claim 17) that is placed in a region (central region of process chamber 201, see fig. 1-2) in a process container (process chamber 201, para. 0046); and cleaning a member in the process container (cleaning an interior of process chamber 201, para. 0006, claim 17) after processing the substrate (after forming the film, claim 17, para. 0006). 
As explained above, KAMEDA teaches the cleaning including performing a cycle multiple times, wherein the cycle includes: 
(a) separately supplying a cleaning gas and an additive gas that reacts with the cleaning gas, respectively, from any two supply parts into the process container; and 
(b) separately supplying the cleaning gas and the additive gas, respectively, from any two supply parts into the process container.
As explained above, KAMEDA teaches the cleaning gas and the additive gas (F2 gas and NO gas) are supplied into the processing container (process chamber 201) from a plurality of gas injection holes of the corresponding supply part (nozzle 249a has a plurality of gas supply holes 250a, nozzle 249b has a plurality of gas supply holes 250b). KAMEDA teaches the two supply parts that supply the cleaning gas and the additive gas (nozzles 249a and 249b) are arranged along an outer peripheral portion of the region (see fig. 1-2, arranged along an outer peripheral portion of the central region where the wafers 200 are placed).
As explained above, although KAMEDA does not explicitly teach that F2 gas is supplied through different nozzles in (a) and (b) (the first and second instances of cleaning step 1), and NO gas is supplied through different nozzles in (a) and (b) (the first and second instances of cleaning step 1), it would’ve been obvious to a person having ordinary skill in the art to modify KAMEDA to use different nozzles to supply F2 gas in the first and second instances of cleaning step 1 and use different nozzles to supply NO gas in the first and second instances of cleaning step 1, with reasonable expectation of cleaning the interiors of the process chamber. In the resulting modification, in the second instance of cleaning step 1, F2 gas can be supplied from nozzle 249b and NO gas can be supplied from nozzle 249a. 
KAMEDA also does not explicitly teach: 
“among at least three supply parts”;
“wherein in at least one selected from the group of (a) and (b), the cleaning gas and the additive gas . . . are allowed to enter into a supply part, which does not supply the cleaning gas and the additive gas, among the at least three supply parts . . . ”;
 “wherein the plurality of gas injection holes of the supply part, which supplies a gas capable of depositing a film alone into the process container when processing the substrate without supplying the cleaning gas and the additive gas, is arranged to be interposed between a plurality of gas injection holes of two of the supply parts that supply the cleaning gas and the additive gas along an outer peripheral portion of the region.”
As explained above, NODERA teaches supplying cleaning gases (e.g., F2 gas and HF gas) from two different supply parts (nozzle 10a and nozzle 10b) among at least three nozzles (e.g., among nozzles 8, 9, 10a, 10b, 10c); the cleaning gases are allowed to enter into a third supply part (e.g., nozzle 9), which does not supply the cleaning gases; the third supply part (e.g., nozzle 9) has a plurality of gas injection holes (see fig. 1, para. 0035) and supplies a gas capable of depositing a film alone into the process container when processing the substrate without supplying the cleaning gas and the additive gas (see para. 0034, 0040, 0061, 0065, nozzle 9 supplies DCS gas during the film formation process); the third supply part (e.g., nozzle 9) is arranged along an outer peripheral portion of the region where a substrate is placed (see fig. 1-2).
As explained above, it would’ve been obvious to a person having ordinary skill in the art to modify KAMEDA to incorporate a third nozzle (e.g., nozzle 9)—wherein the third nozzle does not supply the cleaning gas and the additive gas; the third nozzle supplies a gas capable of depositing a film alone into the process container when processing the substrate without supplying the cleaning gas and the additive gas; the third nozzle has a plurality of gas injection holes; the third nozzle is arranged along an outer peripheral portion of the region where a substrate is placed—and incorporate allowing the cleaning gas and the additive gas to enter into the third nozzle, with reasonable expectation of cleaning deposits. 
In the resulting combination of KAMEDA and NODERA, the third supply part (e.g., nozzle 9) would be arranged between the two supply parts that supply the cleaning gas and the additive gas (between nozzle 249a and nozzle 249b, see KAMEDA at fig. 2). Because each nozzle is arranged along an outer peripheral portion of the region where the substrate is placed (as explained above), and because each nozzle has a plurality of gas injection holes (as explained above), the gas injection holes of the third nozzle would also be arranged to be interposed between a plurality of gas injection holes of the two supply parts that supply the cleaning gas and the additive gas. Moreover, during (a) and (b), during which the cleaning gas and the additive gas (F2 gas and NO gas) are suppled into the process container, the gases would be allowed to enter into the third supply part.
Regarding claim 20, KAMEDA teaches a non-transitory computer-readable recording medium (memory device 121 c, para. 0041, claim 19) storing a program (control program, para. 0041, claim 19) that causes, by a computer (para. 0044, claim 19), a substrate processing apparatus (para. 0041) to perform a process of cleaning (cleaning recipe, para. 0041, claim 18) a member in a process container (as explained above), in which a region where a substrate is placed is included (as explained above). As explained above, KAMEDA teaches the cleaning including performing a cycle multiple times, wherein the cycle includes: 
(a) separately supplying a cleaning gas and an additive gas that reacts with the cleaning gas, respectively, from any two supply parts into the process container after processing the substrate that is placed in the region; and 
(b) separately supplying the cleaning gas and the additive gas, respectively, from any two supply parts into the process container.
As explained above, KAMEDA teaches the cleaning gas and the additive gas (F2 gas and NO gas) are supplied into the processing container (process chamber 201) from a plurality of gas injection holes of the corresponding supply part (nozzle 249a has a plurality of gas supply holes 250a, nozzle 249b has a plurality of gas supply holes 250b). KAMEDA teaches the two supply parts that supply the cleaning gas and the additive gas (nozzles 249a and 249b) are arranged along an outer peripheral portion of the region (see fig. 1-2, arranged along an outer peripheral portion of the central region where the wafers 200 are placed).
As explained above, although KAMEDA does not explicitly teach that F2 gas is supplied through different nozzles in (a) and (b) (the first and second instances of cleaning step 1), and NO gas is supplied through different nozzles in (a) and (b) (the first and second instances of cleaning step 1), it would’ve been obvious to a person having ordinary skill in the art to modify KAMEDA to use different nozzles to supply F2 gas in the first and second instances of cleaning step 1 and use different nozzles to supply NO gas in the first and second instances of cleaning step 1, with reasonable expectation of cleaning the interiors of the process chamber. In the resulting modification, in the second instance of cleaning step 1, F2 gas can be supplied from nozzle 249b and NO gas can be supplied from nozzle 249a.
KAMEDA also does not explicitly teach: 
“among at least three supply parts”;
“wherein in at least one selected from the group of (a) and (b), the cleaning gas and the additive gas . . . are allowed to enter into a supply part, which does not supply the cleaning gas and the additive gas, among the at least three supply parts . . . ”;
 “wherein the plurality of gas injection holes of the supply part, which supplies a gas capable of depositing a film alone into the process container when processing the substrate without supplying the cleaning gas and the additive gas, is arranged to be interposed between a plurality of gas injection holes of two of the supply parts that supply the cleaning gas and the additive gas along an outer peripheral portion of the region.”
As explained above, NODERA teaches supplying cleaning gases (e.g., F2 gas and HF gas) from two different supply parts (nozzle 10a and nozzle 10b) among at least three nozzles (e.g., among nozzles 8, 9, 10a, 10b, 10c); the cleaning gases are allowed to enter into a third supply part (e.g., nozzle 9), which does not supply the cleaning gases; the third supply part (e.g., nozzle 9) has a plurality of gas injection holes (see fig. 1, para. 0035) and supplies a gas capable of depositing a film alone into the process container when processing the substrate without supplying the cleaning gas and the additive gas (see para. 0034, 0040, 0061, 0065, nozzle 9 supplies DCS gas during the film formation process); the third supply part (e.g., nozzle 9) is arranged along an outer peripheral portion of the region where a substrate is placed (see fig. 1-2).
As explained above, it would’ve been obvious to a person having ordinary skill in the art to modify KAMEDA to incorporate a third nozzle (e.g., nozzle 9)—wherein the third nozzle does not supply the cleaning gas and the additive gas; the third nozzle supplies a gas capable of depositing a film alone into the process container when processing the substrate without supplying the cleaning gas and the additive gas; the third nozzle has a plurality of gas injection holes; the third nozzle is arranged along an outer peripheral portion of the region where a substrate is placed—and incorporate allowing the cleaning gas and the additive gas to enter into the third nozzle, with reasonable expectation of cleaning deposits. 
In the resulting combination of KAMEDA and NODERA, the third supply part (e.g., nozzle 9) would be arranged between the two supply parts that supply the cleaning gas and the additive gas (between nozzle 249a and nozzle 249b, see KAMEDA at fig. 2). Because each nozzle is arranged along an outer peripheral portion of the region where the substrate is placed (as explained above), and because each nozzle has a plurality of gas injection holes (as explained above), the gas injection holes of the third nozzle would also be arranged to be interposed between a plurality of gas injection holes of the two supply parts that supply the cleaning gas and the additive gas. Moreover, during (a) and (b), during which the cleaning gas and the additive gas (F2 gas and NO gas) are suppled into the process container, the gases would be allowed to enter into the third supply part.
Regarding claim 21, the combination of KAMEDA and NODERA teaches the method of claim 1. The combination teaches wherein (a) and (b) are performed at a processing temperature of not less than 200 degrees C and less than 400 degrees C (see KAMEDA at para. 0138-39, temperature can be less than 400℃, and in some embodiments temperature can be 200-350℃).
Regarding claim 22, the combination of KAMEDA and NODERA teaches the method of claim 18. The combination teaches wherein (a) and (b) are performed at a processing temperature of not less than 200 degrees C and less than 400 degrees C (see KAMEDA at para. 0138-39, temperature can be less than 400℃, and in some embodiments temperature can be 200-350℃).
Regarding claim 23, the combination of KAMEDA and NODERA teaches the non-transitory computer-readable recording medium of claim 20. The combination teaches wherein (a) and (b) are performed at a processing temperature of not less than 200 degrees C and less than 400 degrees C (see KAMEDA at para. 0138-39, temperature can be less than 400℃, and in some embodiments temperature can be 200-350℃).
Regarding claim 24, the combination of KAMEDA and NODERA teaches the method of claim 21. The combination teaches wherein the processing temperature ranges from 200 to 350 degrees C (see KAMEDA at para. 0138-39).
Regarding claim 25, the combination of KAMEDA and NODERA teaches the method of claim 22. The combination teaches wherein the processing temperature ranges from 200 to 350 degrees C (see KAMEDA at para. 0138-39).
Regarding claim 26, the combination of KAMEDA and NODERA teaches the non-transitory computer-readable recording medium of claim 23. The combination teaches wherein the processing temperature ranges from 200 to 350 degrees C (see KAMEDA at para. 0138-39).
Regarding claim 27, the combination of KAMEDA and NODERA teaches the method of claim 1. KAMEDA teaches wherein at least one selected from the group of (a) (first instance of cleaning step 1) and (b) (second instance of cleaning step 1) includes:
(c) supplying the cleaning gas and the additive gas (supplying F2 gas and NO gas, para. 0115) into the process container (process chamber 201) without exhausting an interior of the process container (para. 0115, sealing the gases inside process chamber 201; para. 0118, preventing the gases from being discharged from process chamber 201);
(d) stopping the supply of the cleaning gas and the additive gas into the process container (adjusting process chamber’s internal pressure by closing valves 243c and 243d, para. 0114, 0117, which would stop the supply of F2 gas and NO gas into the chamber, see para. 0025) and maintaining a state (maintaining a state, para. 0116) where the cleaning gas and the additive gas are confined in the process container (the gases are sealed inside process chamber 201, para. 0116) without exhausting the interior of the process container (as explained above); and
(e) exhausting the interior of the process container (exhausting the interior of process chamber 201, para. 0116).
Regarding claim 28, the combination of KAMEDA and NODERA teaches the method of claim 27. 
As explained above, the combination teaches wherein in at least one selected from the group of (a) and (b), the cleaning gas and the additive gas (F2 gas and NO gas), which are supplied into the process container (process chamber 201), are allowed to enter into a third supply part (e.g., nozzle 9), which does not supply the cleaning gas and the additive gas, among the three supply parts, from a plurality of gas injection holes of the corresponding supply part. As explained above, at least one selected from the group of (a) and (b) includes step (c), in which the cleaning gas and the additive gas (F2 gas and NO gas) are supplied into the process container (process chamber 201) without exhausting an interior of the process container. A person having ordinary skill in the art would understand this to mean that the cleaning gas and the additive gas are allowed to enter into the third supply part in step (c).
Moreover, a person having ordinary skill in the art would understand that, when the supply of the cleaning gas and the additive gas is stopped in step (d) (as explained above), the cleaning gas and the additive gas confined in the process container still have sufficient partial pressures that would allow them to enter into the third supply part (e.g., nozzle 9). Indeed, the combination already teaches that the flow rate of N2 gas from a nozzle is low enough to allow gases to flow into the nozzle (see NODERA at para. 0079, 0090) and the process container is not exhausted in step (d) (as explained above).
Regarding claim 29, the combination of KAMEDA and NODERA teaches the method of claim 28. As explained above, a person having ordinary skill in the art would understand that, when the supply of the cleaning gas and the additive gas is stopped in step (d) (as explained above), the cleaning gas and the additive gas confined in the process container still have sufficient partial pressures that would allow them to enter into the third supply part (e.g., nozzle 9). And because the first two supply parts (e.g., nozzles 249a and 249b) have stopped supplying the gases, the cleaning gas and the additive gas confined in the process container still have sufficient partial pressures that would allow them to enter into the first two supply parts (e.g., nozzles 249a and 249b) as well. Thus, in step (d), the cleaning gas and the additive gas are allowed to enter into the three supply parts from the respective gas injection holes of the three supply parts.

Claims 11 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of KAMEDA and NODERA (as applied to claims 1 and 27), in view of NAKASHIMA (US PGPUB 20090305517).
Regarding claim 11, the combination of KAMEDA and NODERA teaches the method of claim 1. As explained above, the combination teaches wherein at least one selected from the group of (a) and (b) includes “(d) stopping the supply of the cleaning gas and the additive gas into the process container and maintaining a state where the cleaning gas and the additive gas are confined in the process container without exhausting the interior of the process container.”
The combination does not explicitly teach: “wherein in at least one selected from the group of (a) and (b), an inert gas is supplied from each of the at least three supply parts at a same flow rate.”
NAKASHIMA teaches a method using gases to clean deposits inside a process chamber and inside gas nozzles (abstract, para. 0002-05, claims 1-15), just like the present application; thus NAKASHIMA is analogous. NAKASHIMA teaches supplying cleaning gases from a plurality of gas nozzles (F2 gas or NF3 gas through gas nozzles 270a, 270b, 270c, see figs. 3, 6-9, 11, para. 0086-93, 0120, 0128, 0130, 0134, 0149), and then stopping the supply of cleaning gases (see figs. 3, 6-9, 11, para. 0094, 0124-25, 0153-54). NAKASHIMA teaches, while the supply of cleaning gases is stopped, an inert gas is supplied from each gas nozzle (see figs. 3, 6-9, 11, para. 0094, 0124-25, 0153-54). The inert gas provides the benefit of preventing over-etching of the gas nozzles caused by residual cleaning gases (see para. 0094). NAKASHIMA teaches that the inert gas is supplied from each nozzle at a same flow rate (see, e.g., fig. 2, 5, 12, using a single MFC 241h for distributing N2 gas to nozzles 270a, 270b, 270c; see also para. 0138, providing one flow rate for N2 gas supplied through nozzles 249a and 249b).
Before the effective filing date of the claimed invention, it would’ve been obvious to a person having ordinary skill in the art to modify the combination of KAMEDA and NODERA to incorporate supplying an inert gas from each nozzle (e.g., nozzle 249a, nozzle 249b, and the third nozzle) at a same flow rate while the supply of the cleaning gases is stopped in step (d), with reasonable expectation of preventing over-etching of the nozzles, for several reasons. First, by supplying an inert gas from each nozzle while the supply of cleaning gases is stopped, over-etching of the nozzles can be prevented; given this benefit, a person having ordinary skill in the art would’ve been motivated to incorporate such step of supplying the inert gas. Second, it’s already well known in the art to supply an inert gas from each nozzle at a same flow rate while the supply of cleaning gases is stopped (see NAKASHIMA). All the claimed elements were known in the prior art, and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art. See KSR, 550 U.S. at 415-421; MPEP § 2143, A.
In the resulting combination of KAMEDA, NODERA and NAKASHIMA, at least one selected from the group of (a) and (b) includes step (d), and while the supply of the cleaning gas and the additive gas is stopped in step (d), an inert gas would be supplied from each nozzle (e.g., nozzle 249a, nozzle 249b, and the third nozzle) at a same flow rate.
Regarding claim 30, the combination of KAMEDA and NODERA teaches the method of claim 27. As explained above, the combination teaches wherein at least one selected from the group of (a) and (b) includes “(d) stopping the supply of the cleaning gas and the additive gas into the process container and maintaining a state where the cleaning gas and the additive gas are confined in the process container without exhausting the interior of the process container.”
The combination does not explicitly teach: “wherein an inert gas is supplied from each of the at least three supply parts at a same flow rate in at least (d).”
As explained above, NAKASHIMA teaches supplying cleaning gases from a plurality of gas nozzles (see figs. 3, 6-9, 11, para. 0086-93, 0120, 0128, 0130, 0134, 0149), and then stopping the supply of cleaning gases (see figs. 3, 6-9, 11, para. 0094, 0124-25, 0153-54). NAKASHIMA teaches, while the supply of cleaning gases is stopped, an inert gas is supplied from each gas nozzle (see figs. 3, 6-9, 11, para. 0094, 0124-25, 0153-54). The inert gas provides the benefit of preventing over-etching of the gas nozzles caused by residual cleaning gases (see para. 0094). NAKASHIMA teaches that the inert gas is supplied from each nozzle at a same flow rate (see, e.g., fig. 2, 5, 12; see also para. 0138).
As explained above, it would’ve been obvious to a person having ordinary skill in the art to modify the combination of KAMEDA and NODERA to incorporate supplying an inert gas from each nozzle (e.g., nozzle 249a, nozzle 249b, and the third nozzle) at a same flow rate while the supply of the cleaning gases is stopped in step (d), with reasonable expectation of preventing over-etching of the nozzles.
In the resulting combination of KAMEDA, NODERA and NAKASHIMA, at least one selected from the group of (a) and (b) includes step (d), and while the supply of the cleaning gas and the additive gas is stopped in step (d), an inert gas would be supplied from each nozzle (e.g., nozzle 249a, nozzle 249b, and the third nozzle) at a same flow rate.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Richard Zhang whose telephone number is (571)272-3422.  The examiner can normally be reached on M-F 09:00-17:00 Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Kornakov can be reached on (571) 272-1303.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/R.Z.Z./Examiner, Art Unit 1714
/MIKHAIL KORNAKOV/Supervisory Patent Examiner, Art Unit 1714